


Exhibit 10.29




GUARANTEE AND COLLATERAL AGREEMENT


made by


RIVERBED TECHNOLOGY, INC.


and the other signatories hereto


in favor of


MORGAN STANLEY & CO. LLC,


as Collateral Agent


and


MORGAN STANLEY SENIOR FUNDING, INC.,


as Administrative Agent


Dated as of December 18, 2012




--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
SECTION 1. DEFINED TERMS
1.1 Definitions.
.................................................................................................................................................
1
1.2 Other Definitional Provisions.
....................................................................................................................
5
SECTION 2. GUARANTEE
2.1 Guarantee.
...................................................................................................................................................
6
2.2 Reimbursement, Contribution and Subrogation
.........................................................................................
7
2.3 Amendments, etc. with respect to the Borrower Obligations
..................................................................... 8
2.4 Guarantee Absolute and Unconditional
......................................................................................................
8
2.5 Reinstatement
.............................................................................................................................................
9
2.6 Payments
.....................................................................................................................................................
9
SECTION 3. GRANT OF SECURITY INTEREST
SECTION 4. REPRESENTATIONS AND WARRANTIES
4.1 Representations in Credit Agreement
........................................................................................................
11
4.2 Title; No Other Liens
.................................................................................................................................
11
4.3 Perfected First Priority Liens.
....................................................................................................................
11
4.4 Jurisdiction of Organization; Chief Executive Office
................................................................................
11
4.5 Inventory and Equipment.
..........................................................................................................................
12
4.6 Farm Products
............................................................................................................................................
12
4.7 Investment Related Property
......................................................................................................................
12
4.8 Receivables.
...............................................................................................................................................
12
4.9 Intellectual Property.
..................................................................................................................................
12
4.10 Commercial Tort Claims.
.........................................................................................................................
13
SECTION 5. COVENANTS
5.1 Covenants in Credit
Agreement..................................................................................................................
14
5.2 Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Letter-of-Credit Rights
............................................................................................
14
5.3 Maintenance of Insurance.
.........................................................................................................................
14
5.4 [Intentionally omitted]
...............................................................................................................................
14
5.5 Maintenance of Perfected Security Interest; Further Documentation.
...................................................... 14
5.6 Changes in Locations, Name, etc
..............................................................................................................
14
5.7 [Intentionally omitted]
...............................................................................................................................
15
5.8 Investment Property, Pledged Equity Interests and Deposit Accounts.
..................................................... 15
5.9 Receivables
................................................................................................................................................
16
5.10 Intellectual Property
.................................................................................................................................
16
5.11 Limitation on Liens on Collateral
.............................................................................................................
17
5.12 Limitations on Dispositions of Collateral
.................................................................................................
17
5.14 Commercial Tort Claims
...........................................................................................................................
17
SECTION 6. REMEDIAL PROVISIONS
6.1 Certain Matters Relating to Receivables.
...................................................................................................
17
6.2 Communications with Obligors; Grantors Remain Liable.
........................................................................ 18
6.3 Investment Property.
...................................................................................................................................
18
6.4 Proceeds to be Turned Over to Collateral Agent
........................................................................................
19
6.5 Application of Proceeds
..............................................................................................................................
19
6.6 Code and Other Remedies
..........................................................................................................................
19
6.7 Registration Rights.
....................................................................................................................................
20
6.8 Deficiency
...................................................................................................................................................
20
6.9 Intellectual Property.
...................................................................................................................................
21
SECTION 7. THE COLLATERAL AGENT
7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.
.......................................................................... 22
7.2 Duty of Collateral Agent
.............................................................................................................................
23
7.3 Financing Statements
..................................................................................................................................
23
7.4 Authority, Immunities and Indemnities of Collateral Agent
....................................................................... 23
7.5 Intellectual Property Filings
........................................................................................................................
23
SECTION 8. MISCELLANEOUS
8.1 Amendments in Writing
..............................................................................................................................
24
8.2 Notices
........................................................................................................................................................
24




--------------------------------------------------------------------------------




8.3 No Waiver by Course of Conduct; Cumulative Remedies
......................................................................... 24
8.4 Enforcement Expenses; Indemnification.
...................................................................................................
24
8.5 Successors and Assigns
...............................................................................................................................
24
8.6 Set-Off
.........................................................................................................................................................
24
8.7 Counterparts
................................................................................................................................................
25
8.8 Severability
..................................................................................................................................................
25
8.9 Section Headings
.........................................................................................................................................
25
8.10 Integration
.................................................................................................................................................
25
8.11 GOVERNING LAW
.................................................................................................................................
25
8.12 Submission To Jurisdiction; Waivers
........................................................................................................
25
8.13 Acknowledgements
...................................................................................................................................
26
8.14 Additional Grantors
...................................................................................................................................
26
8.15 Releases
.....................................................................................................................................................
26
8.16 WAIVER OF JURY TRIAL
......................................................................................................................
27








--------------------------------------------------------------------------------




SCHEDULES
Schedule 1 [Reserved]
Schedule 2 Investment Property
Schedule 3 Jurisdictions of Organization and Chief Executive Offices
Schedule 4 Filings and Other Actions Required for Perfection
Schedule 5 Inventory and Equipment Locations
Schedule 6 Intellectual Property
Schedule 7 [Reserved]
Schedule 8 Commercial Tort Claims
Schedule 9 [Reserved]


ANNEXES
Annex I Form of Assumption Agreement
Annex II [Reserved]
Annex III-A Form of Copyright Security Agreement
Annex III-B Form of Patent Security Agreement
Annex III-C Form of Trademark Security Agreement
Annex IV Form of Pledge Supplement




--------------------------------------------------------------------------------




GUARANTEE AND COLLATERAL AGREEMENT, dated as of December 18, 2012, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors” and, excluding the Borrower, the
“Guarantors”), in favor of MORGAN STANLEY & CO. LLC, as collateral agent (in
such capacity, the “Collateral Agent”) and MORGAN STANLEY SENIOR FUNDING, INC.,
as administrative agent (in such capacity, the “Administrative Agent”), for the
Secured Parties (as defined in the Credit
Agreement referred to below).


RECITALS


A. Pursuant to the Credit Agreement, dated as of the date hereof (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among RIVERBED TECHNOLOGY, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto (the “Lenders”), MORGAN STANLEY
SENIOR FUNDING, INC., as Administrative Agent, MORGAN STANLEY & CO. LLC, as
Collateral Agent, MORGAN STANLEY SENIOR FUNDING, INC. and GOLDMAN SACHS BANK
USA, as Joint Lead Arrangers and Joint Bookrunners, GOLDMAN SACHS BANK USA, as
Syndication Agent and BANK OF AMERICA, N.A., as Documentation Agent, the Lenders
have severally agreed to make extensions of credit to the Borrower upon the
terms and subject to the conditions set forth therein;


B. The Borrower is a member of an affiliated group of companies that includes
each other Grantor;


C. The proceeds of the extensions of credit under the Credit Agreement and, to
the extent applicable, the financial accommodations under the Specified Hedge
Agreements will be used in part to enable the Borrower to finance the
Acquisition, to pay related fees and expenses, for working capital requirements
and for general corporate purposes of the Borrower and its Subsidiaries;


D. The Borrower and the other Grantors are engaged in related businesses, and
each Grantor will derive substantial direct and indirect benefit from the making
of the extensions of credit under the Credit Agreement and, to the extent
applicable, the providing of financial accommodation under the Specified Hedge
Agreements; and


E. It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement and,
to the extent applicable, of the Qualified Counterparties to provide financial
accommodation under the Specified Hedge Agreements that the Grantors shall have
executed and delivered this Agreement to the Collateral Agent for the benefit of
the Secured Parties.


NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
provide financial accommodation, each Grantor hereby agrees with the Collateral
Agent, for the benefit of the Secured Parties, as follows:


SECTION 1. DEFINED TERMS


1.1 Definitions.


(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the New York UCC (and if
defined in more than one Article of the New York UCC, shall have the meaning
given in Article 8 or 9 thereof): Accounts, Certificated Security, Chattel
Paper, Commercial Tort Claims, Commodity Accounts, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Farm Products, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Money, Negotiable Documents,
Securities Accounts, Securities Entitlements, Supporting Obligations, Tangible
Chattel Paper and Uncertificated Security.


(b) The following terms shall have the following meanings:


“Administrative Agent”: as defined in the preamble to this Agreement.


“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.


“Borrower”: as defined in the recitals to this Agreement.




--------------------------------------------------------------------------------






“Borrower Obligations”: the collective reference to the “Obligations” (as such
term is defined in the Credit Agreement) of the Borrower.


“Collateral”: as defined in Section 3.


“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 6.1.


“Collateral Agent”: as defined in the preamble to this Agreement.


“Copyright Licenses”: all written agreements entered into by any Grantor
pursuant to which such Grantor grants or obtains any right with respect to any
Copyright, including, without limitation, any rights to print, publish, copy,
distribute, create derivative works, or otherwise exploit and sell copyrighted
materials, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such Copyrights, together with any and all
(i) amendments, modifications, renewals, extensions, and supplements thereof,
(ii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present and future breaches or other
violations with respect thereto and (iii) rights to sue for past, present and
future breaches or violations thereof.


“Copyright Security Agreement”: an agreement substantially in the form of Annex
III-A hereto.


“Copyrights”: collectively, copyrights (whether registered or unregistered in
the United States or any other country or any political subdivision thereof) and
all mask works (as such term is defined in 17 U.S.C. Section 901, et seq.),
including, without limitation, each registered copyright identified on Schedule
6, together with any and all (i) registrations and applications therefor, (ii)
rights and privileges arising under applicable law with respect to such
copyrights, (iii) renewals and extensions thereof and amendments thereto, (iv)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto, including, without
limitation, damages, claims and payments for past, present and future
infringements, misappropriations or other violations thereof, (v) rights to sue
or otherwise recover for past, present and future infringements,
misappropriations or other violations thereof and (iv) rights corresponding
thereto throughout the world.


“Excluded Equity Interests”: collectively, all shares of stock, partnership
interests, limited liability interests, and all other equity interests in (a)
any Person (other than a Wholly Owned Subsidiary or a Subsidiary controlled by
the Borrower or any Wholly Owned Subsidiary) to the extent a security interest
granted thereon is not permitted by the terms of such Person's organizational or
joint venture documents, (b) any Foreign Subsidiary that is not a “first tier”
Foreign Subsidiary or which, when aggregated with all of the other interests in
such Foreign Subsidiary pledged by the Grantors, would result in more than 65%
of the Foreign Subsidiary Voting Stock being pledged to the Collateral Agent,
for the benefit of the Secured Parties, under this Agreement and the other Loan
Documents, and (c) more than 65% of the voting Capital Stock of any Disregarded
Domestic Person.


“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.


“Grantor”: as defined in the preamble to this Agreement.


“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor with respect to the Facilities which may arise
under or in connection with this Agreement (including Section 2) or any other
Loan Document or Specified Hedge Agreement to which such Guarantor is a party,
in each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, out-of-pocket expenses or otherwise
(including, without limitation, reasonable and documented attorney's fees and
legal expenses in accordance with Section 11.5 of the Credit Agreement) as
expressly provided for in the foregoing documents (including all interest and
fees arising or incurred as provided in the Loan Documents or any Specified
Hedge Agreement after the commencement of any bankruptcy case or insolvency,
reorganization, liquidation or like proceeding, whether or not a claim for such
obligations is allowed in such case or proceeding).


“Intellectual Property”: the collective reference to Copyrights, Patents,
Trademarks, Trade Secrets and all other intellectual property rights.


“Intellectual Property Licenses”: the collective reference to the Copyright
Licenses, Patent Licenses, Trademark Licenses, and Trade Secret Licenses.






--------------------------------------------------------------------------------




“Intercompany Note”: any promissory note evidencing loans or other monetary
obligations owing to any Grantor by any Group Member.


“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
Excluded Equity Interests”) and (ii) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Equity Interests.


“Issuers”: the collective reference to each issuer of any Investment Property or
Pledged Equity Interests purported to be pledged hereunder.


“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.


“Patent License”: all written agreements pursuant to which a Grantor grants or
obtains any right to any Patent, including, without limitation, any rights to
manufacture, use, import, export, distribute, offer for sale or sell any
invention covered by a Patent, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such Patents,
together with any and all (i) amendments, modifications, renewals, extensions,
and supplements thereof, (ii) income, fees, royalties, damages, and payments now
and hereafter due and/or payable under or and with respect to any of the
foregoing, including, without limitation, damages, claims and payments for past,
present and future breaches and other violations thereof and (iii) rights and
remedies to sue for past, present and future breaches and other violations of
any of the foregoing.


“Patent Security Agreement”: an agreement substantially in the form of Annex
III-B hereto.


“Patents”: collectively, patents, patent applications, certificates of
inventions, industrial designs (whether issued or applied-for in the United
States or any other country or any political subdivision thereof), including,
without limitation, each issued patent and patent application identified on
Schedule 6, together with any and all (i) inventions and improvements described
and claimed therein, (ii) reissues, divisions, continuations, extensions and
continuations-in-part thereof and amendments thereto, (iii) income, fees,
royalties, damages, and payments now and hereafter due and/or payable under or
with respect to any of the foregoing, including, without limitation, damages,
claims and payments for past, present and future infringements,
misappropriations and other violations thereof, (iv) rights and remedies to sue
for past, present and future infringements, misappropriations and other
violations of any of the foregoing and (v) rights, priorities, and privileges
corresponding to any of the foregoing throughout the world.


“Pledged Alternative Equity Interests”: all participation or other interests in
any equity or profits of any business entity and the certificates, if any,
representing such interests, all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such interests and any other warrant, right or option
to acquire any of the foregoing; provided, however, that Pledged Alternative
Equity Interests shall not include any Pledged Notes, Pledged Stock, Pledged
Partnership Interests, and Pledged LLC Interests or Excluded Equity Interests.


“Pledged Equity Interests”: all Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Alternative Equity Interests.


“Pledged LLC Interests”: all interests owned by any Grantor in any limited
liability company (including those listed on Schedule 2) and the certificates,
if any, representing such limited liability company interests and any interest
of any Grantor on the books and records of such limited liability company or on
the books and records of any securities intermediary pertaining to such
interest, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such limited liability company interests and any other warrant,
right or option to acquire any of the foregoing; provided that in no event shall
Pledged LLC Interests include Excluded Equity Interests.


“Pledged Notes”: any promissory notes at any time issued to or owned, held or
acquired by any Grantor evidencing indebtedness which is in excess of $1,000,000
individually or $5,000,000 in the aggregate, without limitation, any
Intercompany Notes at any time issued to any Grantor (including those listed on
Schedule 2).


“Pledged Partnership Interests”: all interests owned by any Grantor in any
general partnership, limited partnership, limited liability partnership or other
partnership (including those listed on Schedule 2) and the certificates, if any,
representing such partnership interests and any interest of any Grantor on the
books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect




--------------------------------------------------------------------------------




of or in exchange for any or all of such partnership interests and any other
warrant, right or option to acquire any of the foregoing; provided that in no
event shall Pledged Partnership Interests include Excluded Equity Interests.


“Pledged Stock”: all shares, stock certificates, options, interests or rights of
any nature whatsoever in respect of the Capital Stock of any Person (including
those listed on Schedule 2) at any time issued or granted to or owned, held or
acquired by any Grantor, and the certificates, if any, representing such shares
and any interest of such Grantor in the entries on the books of the issuer of
such shares or on the books and records of any securities intermediary
pertaining to such shares, and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares and any other warrant, right or option to
acquire any of the foregoing; provided that in no event shall Pledged Stock
include Excluded Equity Interests.


“PTO”: the United States Patent and Trademark Office and any substitute or
successor agency.


“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC, including, in any event, all dividends, returns of capital and
other distributions and income from Investment Property and all collections
thereon and payments with respect thereto.


“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including all
Accounts).


“Secured Obligations”: the Borrower Obligations and the Guarantor Obligations.


“Securities Act”: the Securities Act of 1933, as amended.


“Trade Secret License”: with respect to any Grantor, any written agreement
pursuant to which such Grantor grants or obtains any right to use any Trade
Secret, including the right to prepare for sale, sell and advertise for sale,
all Inventory now or hereafter covered by such Trade Secrets, together with all
(i) amendments, modifications, renewals, extensions, and supplements thereof,
(ii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present and future breaches or other
violations with respect thereto and (iii) rights to sue for past, present and
future breaches or violations thereof.


“Trade Secrets”: (i) all trade secrets, confidential information, know-how and
proprietary processes, designs, inventions, technology, and proprietary
methodologies, algorithms, and information, (ii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable thereunder and
with respect thereto including, without limitation, damages and payments for
past, present and future infringements, misappropriations or other violations
with respect thereto and (iii) rights to sue for past, present and future
infringements, misappropriations or violations thereof.


“Trademark License”: any written agreement pursuant to which a Grantor grants or
obtains any right to use any Trademark, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such
Trademarks, together with all (i) amendments, modifications, renewals,
extensions, and supplements thereof, (ii) income, fees, royalties, damages and
payments now and hereafter due and/or payable under or with respect to any of
the foregoing, including, without limitation, damages, claims and payments for
past, present and future breaches or other violations thereof and (iii) rights,
priorities, and privileges and remedies to sue for past, present and future
breaches and other violations of any of the foregoing.


“Trademark Security Agreement”: an agreement substantially in the form of Annex
III-C hereto.


“Trademarks”: collectively, all trademarks, service marks, certification marks,
tradenames, corporate names, company names, business names, slogans, logos,
trade dress, Internet domain names, and other source identifiers, whether
registered or unregistered in the United States or any other country or any
political subdivision thereof, together with any and all (i) registrations and
applications for any of the foregoing, including, without limitation, each
registration and application identified on Schedule 6 hereto, (ii) goodwill
connected with the use thereof and symbolized thereby, (iii) rights and
privileges arising under applicable law with respect to the use of any of the
foregoing, (iv) extensions and renewals thereof and amendments thereto, (v)
income, fees, royalties, damages and payments now and hereafter due and/or
payable under or with respect to any of the foregoing, including, without
limitation, damages, claims and payments for past, present or future
infringements, misappropriations or other violations thereof, (vi) rights and
remedies to sue for past, present and future infringements, misappropriations
and other violations of any of the foregoing and (vii) rights, priorities, and
privileges corresponding to any of the foregoing throughout the world.






--------------------------------------------------------------------------------




“UCC”: the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.


“UETA”: the Uniform Electronic Transaction Act, as in effect in the applicable
jurisdiction.


“Unasserted Contingent Obligations”: at any time, contingent Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made (or, in the case
of Obligations for indemnification, no notice for indemnification has been
issued by the Indemnitee) at such time.


1.2 Other Definitional Provisions.


(a)     As used herein and in any certificate or other document made or
delivered pursuant hereto, (i) accounting terms relating to any Group Member not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP or, in the case of any Foreign Subsidiary, other accounting standards, if
applicable, (ii) the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”, (iii) the word “incur” shall
be construed to mean incur, create, issue, assume, become liable in respect of
or suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties of every type and nature and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, amended and restated, restated or otherwise modified from time to
time (subject to any applicable restrictions hereunder).


(b)     The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.


(c)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.


(d)     Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor's
Collateral or the relevant part thereof.


(e)     The expressions “payment in full”, “paid in full” and any other similar
terms or phrases when used herein with respect to any Obligation shall mean (A)
the payment in full of such Obligation in cash in immediately available funds,
(B) with respect to obligations under any Specified Hedge Agreements with any
Qualified Counterparty, such obligations are terminated or secured by a
collateral arrangement reasonably satisfactory to the Qualified Counterparty in
its sole discretion, and (C) that all commitments to extend credit under the
Loan Documents shall have been terminated.


SECTION 2. GUARANTEE


2.1     Guarantee.


(a)     Each of the Guarantors hereby, jointly and severally, unconditionally
and irrevocably, guarantees to the Administrative Agent, for the benefit of the
Secured Parties, the prompt and complete payment and performance by the Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of each
and all of the Borrower Obligations; provided, that obligations of any Loan
Party under or in respect of any Specified Hedge Agreement shall be guaranteed
only to the extent that, and for so long as, the other Obligations are so
guaranteed.


(b)     Each Guarantor shall be liable under its guarantee set forth in Section
2.1(a), without any limitation as to amount, for all present and future Borrower
Obligations, including specifically all future increases in the outstanding
amount of the Loans under the Credit Agreement and other future increases in the
Borrower Obligations, whether or not any such increase is committed,
contemplated or provided for by the Loan Documents or other applicable documents
governing such Borrower Obligations on the date hereof; provided, that (i)
enforcement of such guarantee against such Guarantor will be limited as
necessary to limit the recovery under such guarantee to the maximum amount which
may be recovered without causing such enforcement or recovery to constitute a
fraudulent transfer or fraudulent conveyance under any applicable law, including
any applicable federal or state fraudulent transfer or fraudulent conveyance law
(after giving effect, to the fullest extent permitted by law, to the
reimbursement and contribution rights set forth in Section 2.2) and (ii) to the
fullest extent permitted by applicable law, the foregoing clause (i) shall be
for the benefit solely of creditors and representatives of creditors of each
Guarantor and not for the benefit of such Guarantor or the holders of any
Capital Stock in such Guarantor. For the avoidance of doubt, the application of
the provisions of this Section 2.1(b) or any similar provisions in any other
Loan Document: (x) is




--------------------------------------------------------------------------------




automatic to the extent applicable, (y) is not an amendment or modification of
this Agreement, any other Loan Document or any other applicable document
governing Borrower Obligations and (z) does not require the consent or approval
of any Person.


(c)     The guarantee contained in this Section 2.1 (i) shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2.1 have been paid in
full (other than Unasserted Contingent Obligations), notwithstanding that from
time to time during the term of the Credit Agreement the Borrower may be free
from any Borrower Obligations, (ii) unless released as provided in clause (iii)
below, shall survive the repayment of the Loans under the Credit Agreement, the
termination of commitments to extend credit under the Credit Agreement, and the
release of the Collateral and remain enforceable as to all Borrower Obligations
that survive such repayment, termination and release and (iii) shall be released
when and as set forth in Section 8.15(a) or (b).


(d)     No payment made by the Guarantors, any other guarantor or any other
Person or received or collected by any Secured Party from the Borrower, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder in respect of any other Borrower Obligations then
outstanding or thereafter incurred.


2.2     Reimbursement, Contribution and Subrogation. In case any payment is made
on account of the Borrower Obligations by any Grantor or is received or
collected on account of the Borrower Obligations from any Grantor or its
property:


(a)     If such payment is made by the Borrower or from its property, the
Borrower shall not be entitled (i) to demand or enforce reimbursement or
contribution in respect of such payment from any other Grantor or (ii) to be
subrogated to any claim, interest, right or remedy of any Secured Party against
any other Person, including any other Grantor or its property.


(b)     If such payment is made by the Borrower or from its property or if any
payment is made by the Borrower or from its property in satisfaction of the
reimbursement right of any Guarantor set forth in Section 2.2(c), the Borrower
shall not be entitled (i) to demand or enforce reimbursement or contribution in
respect of such payment from any other Grantor or (ii) to be subrogated to any
claim, interest, right or remedy of any Secured Party against any other Person,
including any other Grantor or its property.


(c)     If such payment is made by a Guarantor or from its property, such
Guarantor shall be entitled, subject to and upon payment in full of all
outstanding Secured Obligations (other than Unasserted Contingent Obligations),
(i) to demand and enforce reimbursement for the full amount of such payment from
the Borrower and (ii) to demand and enforce contribution in respect of such
payment from each other Guarantor which has not paid its fair share of such
payment, as necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment. For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors based
on the relative value of their assets (net of their liabilities, other than
Secured Obligations) and any other equitable considerations deemed appropriate
by the court.


(d)     If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against any other Guarantor under Section 2.2(c),
such Guarantor shall be entitled, subject to and upon payment in full of all
outstanding Secured Obligations (other than Unasserted Contingent Obligations),
to be subrogated (equally and ratably with all other Guarantors entitled to
reimbursement or contribution from any other Guarantor under Section 2.2(c)) to
any security interest that may then be held by the Collateral Agent upon any
Collateral granted to it in this Agreement. To the fullest extent permitted
under applicable law, such right of subrogation shall be enforceable solely
against the Borrower and the Guarantors, and not against the Secured Parties,
and neither the Administrative Agent nor any other Secured Party shall have any
duty whatsoever to warrant, ensure or protect any such right of subrogation or
to obtain, perfect, maintain, hold, enforce or retain any Collateral for any
purpose related to any such right of subrogation. If subrogation is demanded in
writing by any Guarantor, then (subject to and upon payment in full of all
outstanding Secured Obligations (other than Unasserted Contingent Obligations)),
the Administrative Agent shall deliver to the Guarantors making such demand, or
to a representative of such Guarantors or of the Guarantors generally, an
instrument reasonably satisfactory to the Administrative Agent and such
Guarantors transferring, on a quitclaim basis without (to the fullest extent
permitted under applicable law) any recourse, representation, warranty or
obligation whatsoever, whatever security interest the Administrative Agent then
may hold in whatever Collateral may then exist that was not previously released
or disposed of by the Administrative Agent in accordance with the terms of the
Loan Documents.


(e)     All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Guarantor as to




--------------------------------------------------------------------------------




any payment on account of the Secured Obligations made by it or received or
collected from its property shall be fully subordinated in all respects to the
prior payment in full of all of the Secured Obligations (other than Unasserted
Contingent Obligations). Until payment in full of the Secured Obligations (other
than Unasserted Contingent Obligations), no Guarantor shall demand or receive
any collateral security, payment or distribution whatsoever (whether in cash,
property or securities or otherwise) on account of any such right or claim. If
any such payment or distribution is made or becomes available to any Guarantor,
such payment or distribution shall be delivered by the person making such
payment or distribution directly to the Administrative Agent, for application to
the payment of the Secured Obligations in accordance with Section 6.5. If any
such payment or distribution is received by any Guarantor, it shall be held by
such Guarantor in trust, as trustee of an express trust for the benefit of the
Secured Parties, and shall forthwith be transferred and delivered by such
Guarantor to the Administrative Agent, substantially in the form received and,
if necessary, duly endorsed.


(f)     The obligations of the Guarantors under the Loan Documents and any
Specified Hedge Agreements, including their liability for the Secured
Obligations and the enforceability of the security interests granted thereby,
are not contingent upon the validity, legality, enforceability, collectibility
or sufficiency of any right of reimbursement, contribution or subrogation
arising under this Section 2.2. To the fullest extent permitted under applicable
law, the invalidity, insufficiency, unenforceability or uncollectibility of any
such right shall not in any respect diminish, affect or impair any such
obligation or any other claim, interest, right or remedy at any time held by any
Secured Party against any Guarantor or its property. The Secured Parties make no
representations or warranties in respect of any such right and shall, to the
fullest extent permitted under applicable law, have no duty to assure, protect,
enforce or ensure any such right or otherwise relating to any such right.


(g)     Each Guarantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Guarantor, but (i) the exercise and enforcement of such rights shall be subject
to this Section 2.2 and (ii) to the fullest extent permitted by applicable law,
neither the Administrative Agent nor any other Secured Party shall ever have any
duty or liability whatsoever in respect of any such right.


2.3     Amendments, etc. with respect to the Borrower Obligations. To the
fullest extent permitted by applicable law, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Borrower Obligations made by any Secured
Party may be rescinded by such Secured Party and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party, and the Credit Agreement and the
other Loan Documents, any Specified Hedge Agreement and any other documents
executed and delivered in connection therewith may be amended, restated, amended
and restated, supplemented, replaced, refinanced, otherwise modified or
terminated, in whole or in part, as the Administrative Agent (or the requisite
Secured Parties) may deem reasonably advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by any
Secured Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. No Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Borrower Obligations or for the guarantee contained in this
Section 2 or any property subject thereto, except to the extent required by
applicable law or any Loan Document.


2.4     Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by any Secured Party upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2. The
Borrower Obligations, and each of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2. All dealings between
the Borrower and any of the Guarantors, on the one hand, and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
To the fullest extent permitted by applicable law, each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations. Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed, to the fullest extent permitted
by applicable law, as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any Specified Hedge Agreement, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against any Secured Party, or (c)
any other circumstance whatsoever (with or without notice to or knowledge of the
Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations or of such Guarantor under the guarantee contained in this Section
2, in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, any
Secured Party may, but shall be




--------------------------------------------------------------------------------




under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Guarantor or any
other Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of any Secured Party against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.


2.5     Reinstatement. The guarantee contained in this Section 2 and the
security interests created hereunder shall be reinstated and shall remain in all
respects enforceable to the extent that, at any time, any payment of any of the
Borrower Obligations is set aside, avoided or rescinded or must otherwise be
restored or returned by any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, in whole or in part, and such
reinstatement and enforceability shall, to the fullest extent permitted by
applicable law, be effective as fully as if such payment had not been made.


2.6     Payments. Each Guarantor hereby agrees to pay all amounts due and
payable by it under this Section 2 to the Administrative Agent without set-off
or counterclaim in Dollars in immediately available funds at the Funding Office
specified in the Credit Agreement.


SECTION 3. GRANT OF SECURITY INTEREST


Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:


(a)
all Accounts;



(b)
all Chattel Paper;



(c)
all Deposit Accounts;



(d)
all Documents;



(e)
all General Intangibles, including, without limitation, all Intellectual
Property;



(f)
all Goods, including, without limitation, all Equipment, Fixtures and Inventory;



(g) all Instruments;


(h) all Investment Property;


(i)
all Money;



(j) all Capital Stock;


(k) all Commercial Tort Claims, including, without limitation, the Commercial
Tort Claims described on Schedule 8 hereto;


(l) all Letter of Credit Rights;


(m) all other personal property not otherwise described above;


(n) all Supporting Obligations and products of any and all of the foregoing and
all security
interests or other liens on personal or real property securing any of the
foregoing;




--------------------------------------------------------------------------------






(o) all books and records (regardless of medium) pertaining to any of the
foregoing; and


(p) all Proceeds of any of the foregoing;


provided, that (i) this Agreement shall not constitute a grant of a security
interest in and the term “Collateral” shall not be deemed to include (A) any
property to the extent that and for as long as such grant of a security interest
is prohibited by any applicable law, rule or regulation except to the extent
that such law, rule or regulation is ineffective under applicable law or
principles of equity or would be ineffective under Sections 9-406, 9-407, 9-408
or 9-409 of the New York UCC to prevent the attachment of the security interest
granted hereunder, (B) any contract, license or permit, to the extent it
constitutes a breach or default under or results in the termination of, or
requires any consent not obtained under such contract, license or permit, except
to the extent that any such contract, license or permit is ineffective under
applicable law or principles of equity or would be ineffective under Sections
9-406, 9- 407, 9-408 or 9-409 of the New York UCC to prevent the attachment of
the security interest granted hereunder, (C) any United States “intent-to-use”
Trademark application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of such application under applicable
federal law, (D) Excluded Equity Interests, (E) property owned by any Grantor
that is subject to a purchase money Lien or a capital lease permitted under the
Credit Agreement if the Contractual Obligation pursuant to which such Lien is
granted (or in the document providing for such capital lease) prohibits or
requires the consent of any Person other than Borrower and its Affiliates which
has not been obtained as a condition to the creation of any other Lien on such
equipment, and (F) to the extent not otherwise excluded pursuant to clauses (A)
through (E) above, Excluded Assets; provided, however, that the grant of
security interest hereunder, and the term “Collateral”, shall include all of the
shares of capital stock, limited liability interests, partnership interests and
other equity interests identified on Schedule 2 hereto and (ii) the security
interest granted hereby (A) shall attach at all times to all proceeds of such
property (other than any proceeds subject to any condition described in clause
(i)), (B) if applicable, shall attach to such property immediately and
automatically (without need for any further grant or act) at such time as the
condition described in clause (i) ceases to exist and (C) to the extent
severable shall in any event, attach to all rights in respect of such property
that are not subject to the applicable condition described in clause (i). In
addition to the foregoing, the following Collateral shall not be required to be
perfected: (x) cash and Cash Equivalents (including Money), Deposit Accounts,
Securities Accounts and Commodities Accounts (including securities entitlements
and related assets), (y) other assets requiring perfection through control
agreements and (z) vehicles and other assets subject to certificates of title.
in each case to the extent a security interest therein cannot be perfected by
the filing of a financing statement under the Uniform Commercial Code or other
applicable law.


SECTION 4. REPRESENTATIONS AND WARRANTIES


Each Grantor hereby represents and warrants to each Secured Party that:


4.1     Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 5 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct in all material respects, and each Secured Party shall be entitled
to rely on each of them as if they were fully set forth herein; provided that
each reference in each such representation and warranty to the Borrower's or any
Loan Party's knowledge shall, for the purposes of this Section 4.1, be deemed a
reference to such Guarantor's knowledge.


4.2     Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to the Loan
Documents and the Liens permitted to exist on such Grantor's Collateral by the
Loan Documents, such Grantor owns each item of Collateral, in all material
respects, granted by it free and clear of any Liens (other than Liens permitted
by Section 8.3 of the Credit Agreement and under the Security Documents). No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the Loan Documents or in respect of Liens that are
permitted by the Loan Documents or for which termination statements or releases
authorized by the appropriate parties will be filed on the Closing Date or, with
respect to releases of Liens in Intellectual Property recorded in the PTO or
United States Copyright Office, delivered to the Collateral Agent for filing.


4.3     Perfected First Priority Liens.


(a)     The security interests granted pursuant to this Agreement upon
completion of the filings and other actions specified on Schedule 4 (which, in
the case of all filings and other documents referred to on such Schedule, have
been delivered to the Collateral Agent in completed and, where required, duly
executed form), will constitute valid perfected security interests




--------------------------------------------------------------------------------




in all of the Collateral in favor of the Collateral Agent, for the benefit of
the Secured Parties, as collateral security for the Secured Obligations,
enforceable in accordance with the terms hereof (except to the extent otherwise
permitted herein and except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law)) against all
creditors of such Grantor and are and will be prior to all other Liens on such
Collateral except for Liens which have priority as permitted by the Credit
Agreement, the Loan Documents or by operation of law; provided, that additional
filings with the PTO and United States Copyright Office may be required with
respect to the perfection of the Collateral Agent's Lien on registered and
applied-for United States Patents, Trademarks, and Copyrights, as applicable,
acquired by Grantors after the Closing Date and the perfection of the Collateral
Agent's Lien on Intellectual Property established under the laws of
jurisdictions outside the United States may be subject to additional filings and
registrations.


(b)     Each Grantor consents to the grant by each other Grantor of the security
interests granted hereby and the transfer of any Capital Stock or Investment
Property to the Collateral Agent or its designee upon the occurrence and during
the continuance of an Event of Default and to the substitution of the Collateral
Agent or its designee or the purchaser upon any foreclosure sale as the holder
and beneficial owner of the interest represented thereby.


4.4     Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Grantor's exact legal name, jurisdiction of organization,
organizational identification number from the jurisdiction of organization (if
any), and the location of such Grantor's chief executive office or sole place of
business or principal residence, as the case may be, are specified on Schedule
3. On the date hereof, such Grantor is organized solely under the law of the
jurisdiction so specified and has not filed any certificates of domestication,
transfer or continuance in any other jurisdiction. Such Grantor has furnished to
the Collateral Agent its Organizational Documents as in effect as of a date
which is recent to the date hereof and short-form or long-form, as applicable,
good standing certificates as of a date which is recent to the date hereof.


4.5     Inventory and Equipment.


(a)
On the date hereof, Schedule 5 sets forth all locations in the United States
where any Inventory and Equipment, in each case, with a value in excess of
$5,000,000 (other than goods in transit, goods being repaired by a third party
or goods that do not have a material value) are kept.



(b)
[Reserved.]



4.6     Farm Products. None of the Collateral constitutes, or is the Proceeds
of, Farm Products.


4.7     Investment Related Property


(a)     On the date hereof, Schedule 2 hereto (as such Schedule may be amended
or supplemented from time to time) sets forth under the headings “Pledged
Stock”, “Pledged LLC Interests” and “Pledged Partnership Interests”, all of the
Pledged Stock, Pledged LLC Interests and Pledged Partnership Interests,
respectively, owned by any Grantor and such Pledged Equity Interests constitute
the percentage of issued and outstanding shares of stock, percentage of
membership interests, percentage of partnership interests or percentage of
beneficial interest of the respective issuers thereof indicated on such
Schedule. On the date hereof, Schedule 2 (as such Schedule may be amended or
supplemented from time to time) sets forth under the heading “Pledged Notes” all
of the Pledged Notes owned by any Grantor and to the knowledge of such Grantor
all of such Pledged Notes have been duly authorized, authenticated or issued,
and delivered and are the legal, valid and binding obligations of the issuers
thereof enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and
constitute all of the issued and outstanding inter-company indebtedness
evidenced by an instrument owing to such Grantor that is required to be pledged
to the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
terms hereof and the other Loan Documents.


(b)     The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of Capital
Stock in each Issuer owned by such Grantor or, in the case of Foreign Subsidiary
Voting Stock or voting Capital Stock of a Disregarded Domestic Person, 65% of
the outstanding first tier Foreign Subsidiary Voting Stock or of the outstanding
voting Capital Stock, as the case may be, of each relevant Issuer.


(c)     All the shares of the Pledged Equity Interests have been duly and
validly issued and are fully paid and nonassessable.






--------------------------------------------------------------------------------




(d)     Such Grantor is the record and beneficial owner of the Investment
Property and Deposit Accounts pledged by it hereunder in all material respects,
free of any Liens, except Liens permitted to exist on the Collateral by the Loan
Documents, and, as of the date hereof, there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests.


4.8     Receivables. As of the date hereof, no amount payable to such Grantor
under or in connection with any Receivables with a value in excess of $1,000,000
individually and $5,000,000 in the aggregate is evidenced by any Instrument or
Chattel Paper which has not been delivered to the Collateral Agent pursuant to
terms of this Agreement.


4.9     Intellectual Property.


(a)     As of the date hereof, Schedule 6 sets forth a true and accurate list of
(i) all United States registrations of and applications for Patents, Trademarks,
and Copyrights owned by any Grantor that are registered or applied-for in the
PTO or United States Copyright Office and (ii) all Copyright Licenses pursuant
to which any Grantor is granted an exclusive license to one or more registered
United States Copyrights that are identified in such Copyright License.


(b)     With respect to all Intellectual Property listed on Schedule 6 that is
owned by a Grantor, except as could not reasonably be expected to have a
Material Adverse Effect, such Grantor is the owner of the entire right, title,
and interest in and to such Intellectual Property, free and clear of all Liens
(other than Liens permitted by the Loan Documents). To the knowledge of the
Grantor, such Grantor owns or is validly licensed to use all other Intellectual
Property necessary for the conduct of its business as currently conducted, free
and clear of all Liens (other than Liens permitted by the Loan Documents),
except as could not reasonably be expected to have a Material Adverse Effect.


(c)     All registrations and applications for Copyrights, Patents and
Trademarks included in the Collateral are standing in the name of a Grantor and
are subsisting and in full force and effect, and to the Grantor's knowledge,
valid and enforceable, except as could not reasonably be expected to have a
Material Adverse Effect.


(d)     Such Grantor has performed all acts and has paid all renewal,
maintenance, and other fees required to maintain each and every registration and
application of Intellectual Property included in the Collateral in full force
and effect, except as could not reasonably be expected to have a Material
Adverse Effect.


(e)     Except as set forth in Schedule 6, no holding, decision, or judgment has
been rendered in any action or proceeding against a Grantor before any court,
administrative or other governmental authority, challenging the validity or
enforceability of any Intellectual Property included in the Collateral, or such
Grantor's right to register, own or use such Intellectual Property, and no such
action or proceeding against any Grantor is pending or, to the Grantors'
knowledge, threatened in writing, in each case, except as could not reasonably
be expected to have a Material Adverse Effect.


(f)     Such Grantor is not a party to or otherwise bound by any settlement or
consent agreement, covenant not to sue, non-assertion assurance, release or
other similar agreement affecting such Grantor's rights to own or use any
Intellectual Property, in each case, except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


(g)     With respect to each Copyright License, Trademark License, Patent
License, and Trade Secret License: (i) such agreement constitutes a legal, valid
and binding obligation of such Grantor and represents the entire agreement
between the respective licensor and licensee with respect to the subject matter
of such license; (ii) such Grantor has not received any written notice of
termination or cancellation under such license; (iii) such Grantor has not
received any written notice of a breach or default under such license, which
breach or default has not been cured; and (iv) such Grantor is not in breach or
default in any material respect, and no event has occurred that, with notice
and/or lapse of time, would constitute such a breach or default or otherwise
permit termination, modification or acceleration under such agreement, in each
case, except as could not reasonably be expected to have a Material Adverse
Effect.


(h)     Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor has taken commercially reasonable steps to protect in all
material respects: (i) the confidentiality of its material Trade Secrets and
confidential information and (ii) its interest in its material Intellectual
Property owned by such Grantor.


4.10     Commercial Tort Claims. As of the date hereof, such Grantor has no
Commercial Tort Claims in excess of $1,000,000 individually or $5,000,000 in the
aggregate in value other than those described on Schedule 8.






--------------------------------------------------------------------------------




SECTION 5. COVENANTS


Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Collateral is released pursuant to Section
8.15(a):


5.1     Covenants in Credit Agreement. Such Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, so that no breach of the covenants in the Credit Agreement pertaining to
actions to be taken, or not taken, by such Grantor will result.


5.2     Delivery and Control of Instruments, Chattel Paper, Negotiable
Documents, Investment Property and Letter-of-Credit Rights.


(a)     If any of the Collateral of such Grantor is or shall become evidenced or
represented by any Instrument
(other than checks to be deposited in the ordinary course of business),
Negotiable Document or Tangible Chattel Paper, in each case having a face amount
of $1,000,000 in any instance or $5,000,000 in the aggregate, such Instrument,
Negotiable Documents or Tangible Chattel Paper shall be promptly delivered to
the Collateral Agent, duly indorsed in a manner reasonably satisfactory to the
Collateral Agent, to be held as Collateral pursuant to this Agreement and all of
such property owned by any Grantor as of the Closing Date shall be delivered on
the Closing Date.


(b)     If any of the Collateral of such Grantor is or shall become evidenced or
represented by an Uncertificated Security, such Grantor shall promptly notify
the Collateral Agent thereof, and shall (and with respect to any issuer that is
not a Wholly Owned Subsidiary use commercially reasonable efforts to) cause the
issuer thereof to register the Collateral Agent as the registered owner of such
Uncertificated Security, upon the occurrence and during the continuance of an
Event of Default. This subsection (b) shall not apply to Uncertificated
Securities having a value of less than $1,000,000 individually or $5,000,000 in
the aggregate.


5.3     Maintenance of Insurance.


(a)     Such Grantor will maintain insurance policies (i) in accordance with the
requirements of Section 7.5 of the Credit Agreement and (ii) naming the
Collateral Agent on behalf of the Secured Parties as additional insured under
liability insurance policies to the extent reasonably requested by the
Collateral Agent.


(b)     All such insurance shall (unless otherwise reasonably agreed to by the
Collateral Agent) (i) provide that no cancellation, material reduction in amount
or material change in coverage thereof shall be effective until at least thirty
(30) days after receipt by the Collateral Agent of written notice thereof, and
(ii) name the Collateral Agent as additional insured party (with respect to
liability insurance, other than with respect to liability insurance for
directors and officers) and/or loss payee (with respect to property insurance).


5.4     [Intentionally omitted].


5.5     Maintenance of Perfected Security Interest; Further Documentation.


(a)     Such Grantor shall maintain the security interest created by this
Agreement in such Grantor's Collateral (other than Intellectual Property, if
any, established under laws of jurisdictions outside the United States) as a
security interest having at least the perfection and priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents, including such Grantor's rights to dispose of the
Collateral.


(b)     At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents, including, without limitation, a completed pledge
supplement, substantially in the form of Annex IV attached hereto, and take such
further actions necessary or as the Collateral Agent may reasonably request
consistent with this Agreement for the purpose of creating, perfecting, ensuring
the priority of, protecting or enforcing the Collateral Agent's security
interest in the Collateral or otherwise conferring or preserving the full
benefits of this Agreement and of the interests, rights and powers herein
granted.


5.6     Changes in Locations, Name, etc. Such Grantor will not, except upon not
less than ten (10) days' prior written notice to the Collateral Agent (or such
shorter amount of time reasonably acceptable to the Collateral Agent) and
delivery to the




--------------------------------------------------------------------------------




Collateral Agent of all additional financing statements and other documents
(executed where appropriate) reasonably requested by the Collateral Agent to
maintain the validity, perfection and priority of the security interests
provided for herein.


(i)     change its jurisdiction of organization or the location of its chief
executive office from
that referred to in Section 4.4; or


(ii)     change its (x) name or (y) identity or corporate structure to such an
extent that any financing statement filed by the Collateral Agent in connection
with this Agreement would become misleading.


5.7     [Intentionally omitted].


5.8     Investment Property, Pledged Equity Interests and Deposit Accounts.


(a)     If such Grantor shall become entitled to receive or shall receive any
certificate (including any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital, any certificate issued in connection with any reorganization, or any
certificate representing Pledged LLC Interests issued by any Subsidiary after
the date hereof), option or rights in respect of the Pledged Equity Interests,
including whether in addition to, in substitution of, as a conversion of, or in
exchange for, any Pledged Equity Interests, or otherwise in respect thereof,
such Grantor shall accept the same as the agent of the Secured Parties, hold the
same in trust for the Secured Parties and deliver the same forthwith to the
Collateral Agent substantially in the form received, duly indorsed by such
Grantor to the Collateral Agent, if required, together with an undated stock
power or equivalents covering such certificate duly executed in blank by such
Grantor, to be held by the Collateral Agent, subject to the terms hereof, as
additional collateral security for the Secured Obligations; provided, that in no
event shall there be pledged Excluded Equity Interests; provided, further, that
certificates representing Capital Stock of Immaterial Subsidiaries shall not be
required to be delivered to the Collateral Agent. Upon the occurrence and during
the continuance of an Event of Default any sums paid upon or in respect of the
Investment Property or Pledged Equity Interests upon the liquidation or
dissolution of any issuer thereof shall be held by it hereunder as additional
collateral security for the Secured Obligations, and in case any distribution of
capital shall be made on or in respect of the Investment Property or Pledged
Equity Interests or any property shall be distributed upon or with respect to
the Investment Property or Pledged Equity Interests pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Agent, as
provided hereunder, be delivered to the Collateral Agent to be held by it
hereunder as additional collateral security for the Secured Obligations. If any
sums of money or property so paid or distributed in respect of the Investment
Property or Pledged Equity Interests shall be received by such Grantor, such
Grantor shall hold such money in accordance with the Credit Agreement and the
other Loan Documents.


(b)     Without the prior written consent of the Collateral Agent, such Grantor
will not, except as permitted by the Credit Agreement or the other Loan
Documents, vote to enable, or take any other action to permit, any Issuer of
Pledged Equity Interests to issue any stock or other equity securities of any
nature or to issue any other securities convertible into or granting the right
to purchase or exchange for any stock or other equity securities of any nature
of any Issuer.


(c)     In the case of each Grantor which is an Issuer, such Grantor agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property or Pledged Equity Interests (that constitutes Collateral hereunder)
issued by it and will comply with such terms insofar as such terms are
applicable to it and (ii) it will take all actions required or reasonably
requested by the Collateral Agent to enable or permit each Grantor to comply
with Sections 6.3(c) and 6.7 as to all Investment Property or Pledged Equity
Interests issued by it.


(d)     Each Grantor acknowledges and agrees that to the extent that any Pledged
Partnership Interest or Pledged LLC Interest now or in the future owned by such
Grantor and pledged hereunder is a “security” within the meaning of Article 8 of
the New York UCC and is governed by Article 8 of the New York UCC, such interest
shall be certificated and each such interest shall at all times hereafter
continue to be such a security and represented by such certificate. Each Grantor
further acknowledges and agrees that with respect to any Pledged Partnership
Interest or Pledged LLC Interest now or in the future owned by such Grantor and
pledged hereunder that is not a “security” within the meaning of Article 8 of
the New York UCC, such Grantor shall at no time elect to treat any such interest
as a “security” within the meaning of Article 8 of the New York UCC, nor shall
such interest be represented by a certificate, unless such Grantor provides
prior written notification to the Administrative Agent of such election and such
interest is thereafter represented by a certificate that is promptly delivered
to the Administrative Agent pursuant to the terms hereof.


5.9     Receivables. Upon the occurrence and during the continuance of an Event
of Default and the receipt




--------------------------------------------------------------------------------




of notice from the Collateral Agent pursuant to this Section 5.9, except in the
ordinary course of business, such Grantor will not (i) grant any extension of
the time of payment of any Receivable, (ii) compromise or settle any Receivable
for less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any Receivable, (iv) allow any credit or
discount whatsoever on any Receivable or (v) amend, supplement or modify any
Receivable in any manner that would materially and adversely affect the value
thereof.


5.10     Intellectual Property. (a) On a continuing basis, each Grantor shall,
at its sole cost and expense:


(i)     promptly following its knowledge thereof, notify the Collateral Agent of
(1) the institution of any proceeding in any court, administrative or other
governmental body or in the PTO or the United States Copyright Office, or any
adverse determination in any such proceeding (other than with respect to routine
or immaterial office actions or other similar determinations in the ordinary
course of prosecution before the PTO or the United States Copyright Office),
regarding the validity or enforceability of any Intellectual Property included
in the Collateral, or such Grantor's right to register, own or use such
Intellectual Property; or (2) any events which may reasonably be expected to
materially and adversely affect the value of any Intellectual Property included
in the Collateral or the rights and remedies of the Collateral Agent in relation
thereto, except to the extent that any such event or matter described in (1) or
(2) could not reasonably be expected to have a Material Adverse Effect;


(ii)     not take any act or omit to take any commercially reasonable act
whereby any material Intellectual Property included in the Collateral may be
abandoned, forfeited, dedicated to the public, invalidated, lapse or materially
impaired in any way other than in the ordinary course of business or as
consistent with such Grantor's past practice;


(iii)     take commercially reasonable actions to protect against and prosecute
infringements, dilutions, misappropriations, and other violations of material
Intellectual Property included in the Collateral (including, without limitation,
commencement of a suit), and not settle or compromise any pending or future
litigation or administrative proceeding with respect to any Intellectual
Property, except as shall be consistent with commercially reasonable business
judgment or in a manner that would not reasonably be expected to cause a
Material Adverse Effect;


(iv)     not grant any exclusive license to any other Person of any material
Intellectual Property included in the Collateral that would materially detract
from the value of the Collateral (taking into account the value of the license
as well) or materially interfere with the ordinary course of business of the
Borrower or any of its Subsidiaries, other than in the ordinary course of
business or as expressly permitted by the Credit Agreement and the other Loan
Documents;


(v)     use a commercially appropriate standard of quality (which may be
consistent with such Grantor's past practices) in connection with any Trademarks
material to the business of such Grantor, except as could not reasonably be
expected to have a Material Adverse Effect;


(vi)     adequately control the quality of goods and services offered by any
licensees of its Trademarks, except as could not reasonably be expected to have
a Material Adverse Effect;
 
(vii)     take commercially reasonable steps to protect the secrecy of all of
its material Trade Secrets, except as could not reasonably be expected to have a
Material Adverse Effect; and


(viii)     not deliver, license or make available the source code for any
software included in the Collateral to any Person who is not an employee or
contractor of Grantor, and not subject any software included in the Collateral
to the terms of any “open source” or other similar license that provides for any
source code of such software to be disclosed, licensed, publicly distributed, or
dedicated to the public, except as could not reasonably be expected to have a
Material Adverse Effect.


(b)     If any Grantor shall, at any time after the date hereof, obtain any
ownership or other rights in and to any additional Intellectual Property, then
the provisions of this Agreement shall automatically apply thereto and any such
Intellectual Property shall automatically constitute Collateral and shall be
subject to the security interest created by this Agreement, without further
action by any party (except as expressly set forth in Section 3 hereof).
Further, each Grantor shall comply with the requirements of Section 7.2(a) of
the Credit Agreement and each Grantor authorizes the Collateral Agent to modify
this Agreement by amending Schedule 6 to include any United States applications
or registrations for Patents, Trademarks and Copyrights included in the
Collateral (but the failure to so modify such Schedules shall not be deemed to
affect the Collateral Agent's security interest in or lien upon such
Intellectual Property).


(c)     Such Grantor agrees to execute a Copyright Security Agreement in
substantially the form of Annex III-A, a Patent Security Agreement in
substantially the form of Annex III-B and a Trademark Security Agreement in
substantially the




--------------------------------------------------------------------------------




form of Annex III-C, as applicable based on the type of Intellectual Property on
Schedule 6, in order to record the security interest granted herein to the
Collateral Agent for the benefit of the Secured Parties with the PTO and the
United States Copyright Office, as applicable.


(d)     Upon the reasonable request of the Collateral Agent, such Grantor shall
execute and deliver, and use its commercially reasonable efforts to cause to be
filed, registered or recorded with the PTO or the United States Copyright
Office, as applicable, any and all agreements, instruments, documents, and
papers which the Collateral Agent may reasonably request to evidence, create,
record, preserve, protect or perfect the Collateral Agent's security interest in
any applications or registrations for Patents, Trademarks and Copyrights
included in the Collateral.


5.11     Limitation on Liens on Collateral. Such Grantor shall not create, incur
or permit to exist, will defend the Collateral against, and will take such other
action as is necessary to remove, any Lien or claim on or to the Collateral,
other than Liens permitted pursuant to the Credit Agreement and the other Loan
Documents, and will defend the right, title and interest of the Collateral Agent
and the other Secured Parties and the other holders of the Secured Obligations
in and to any of the Collateral against the claims and demands of all Persons
whomsoever.


5.12     Limitations on Dispositions of Collateral. Such Grantor shall not sell,
transfer, lease or otherwise dispose of any of the Collateral, except as
permitted pursuant to the Credit Agreement and the other Loan Documents.


5.14     Commercial Tort Claims. With respect to any Commercial Tort Claims in
excess of $1,000,000 individually or $5,000,000 in the aggregate in value, it
shall deliver to the Collateral Agent a completed pledge supplement,
substantially in the form of Annex IV attached hereto.


SECTION 6. REMEDIAL PROVISIONS


6.1     Certain Matters Relating to Receivables.


(a)     Upon the occurrence and during the continuance of an Event of Default,
at the Collateral Agent's reasonable request and at the expense of the relevant
Grantor, such Grantor shall furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, its
material Receivables.


(b)     If required by the Collateral Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within
three Business Days of receipt by such Grantor) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Collateral Agent if
required, in a Collateral Account maintained under the sole dominion and control
of the Collateral Agent, subject to withdrawal by the Collateral Agent for the
account of the Secured Parties only as provided in Section 6.5 and (ii) until so
turned over, shall be held by such Grantor for the Collateral Agent and the
Secured Parties.


(c)     Upon the occurrence and during the continuance of an Event of Default,
upon the written request of the Collateral Agent, each Grantor shall deliver to
the Collateral Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including all original orders, invoices and shipping receipts.


6.2     Communications with Obligors; Grantors Remain Liable.


(a)     The Collateral Agent may at any time after the occurrence and during the
continuance of an Event of Default communicate with obligors under the
Receivables to verify to the Collateral Agent's reasonable satisfaction the
existence, amount and terms of any Receivables.


(b)     At any time after the occurrence and during the continuance of an Event
of Default, the Collateral Agent may (and each Grantor at the request of the
Collateral Agent shall) notify obligors on the Receivables that the Receivables
have been assigned to the Collateral Agent for the benefit of the Secured
Parties and that payments in respect thereof shall be made directly to the
Collateral Agent.


(c)     Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of such Grantor's Receivables to observe and perform in
all material respects the conditions and obligations to be observed and
performed by it thereunder, in accordance with the terms of any written
agreement giving rise thereto. No Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by any Secured Party of any
payment relating thereto, nor shall any Secured Party be obligated in any




--------------------------------------------------------------------------------




manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.


6.3     Investment Property.


(a)     Unless an Event of Default has occurred and is continuing and the
Collateral Agent has given notice to the relevant Grantor of the Collateral
Agent's intent to exercise its rights pursuant to Section 6.3(b), each Grantor
may receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes to the extent permitted in the
Credit Agreement, and may exercise all voting and corporate or other
organizational rights with respect to Investment Property.


(b)     If an Event of Default shall occur and be continuing and the Collateral
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Collateral Agent shall have the right to receive
any and all cash dividends, payments or other Proceeds paid in respect of the
Investment Property and shall make application thereof to the Secured
Obligations in the order set forth in Section 6.5 and (ii) any or all of the
Investment Property shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise (A)
all voting, corporate and other rights pertaining to such Investment Property at
any meeting of shareholders of the relevant Issuer or Issuers or otherwise and
(B) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Investment Property as if it
were the absolute owner thereof (including the right to exchange, at its
discretion, any and all of the Investment Property upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other organizational structure of any Issuer, or upon the
exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it, but the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.


(c)     Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to, and any such Issuer
party hereto agrees to, (i) after receipt by an Issuer or obligor of any
instructions pursuant to Section 6.3(b)(ii) hereof, comply with any instruction
received by it from the Collateral Agent in writing, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying and (ii) after receipt by an Issuer or
obligor of any instructions pursuant to Section 6.3(b)(i) hereof, pay any
dividends or other payments with respect to the Investment Property directly to
the Collateral Agent. The Collateral Agent agrees that it shall not send any
such instruction unless (A) an Event of Default has occurred and is continuing
and (B) such instruction is otherwise in accordance with the terms of this
Agreement.


6.4     Proceeds to be Turned Over to Collateral Agent. In addition to the
rights of the Secured Parties specified in Section 6.1 with respect to payments
of Receivables, if an Event of Default shall occur and be continuing and the
Collateral Agent has instructed any Grantor to do so, all Proceeds received by
such Grantor consisting of cash, checks and other near-cash items shall be held
by such Grantor in trust for the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Agent substantially in the form received by such Grantor (duly
indorsed by such Grantor to the Collateral Agent, if required).


6.5     Application of Proceeds. Upon the occurrence and during the continuance
of an Event of Default, the Collateral Agent shall apply all or any part of
Proceeds constituting Collateral, and any proceeds of the guarantee set forth in
Section 2, in payment of the Secured Obligations in the following order: first,
to unpaid and unreimbursed costs, expenses and fees of the Administrative Agent
and the Collateral Agent (including to reimburse ratably any other Secured
Parties which have advanced any of the same to the Collateral Agent), second, to
the Administrative Agent, for application by it toward payment of all amounts
then due and owing and remaining unpaid in respect of the Secured Obligations,
pro rata among the Secured Parties according to the amount of the Secured
Obligations then due and owing and remaining unpaid to the Secured Parties, and
third, to the Administrative Agent, for application by it toward prepayment of
the Secured Obligations, pro rata among the Secured Parties according to the
amount of the Secured Obligations then held by the Secured Parties. Any balance
of such Proceeds remaining after the Secured Obligations (other than Unasserted
Contingent Obligations) have been paid in full, shall be paid over to the
Borrower or to whomsoever may be lawfully entitled to receive the same. For
purposes of this Section, to the extent that any Obligation is unmatured or
unliquidated (other than Unasserted Contingent Obligations) at the time any
distribution is to be made pursuant to the second clause above, the Collateral
Agent shall allocate a portion of the amount to be




--------------------------------------------------------------------------------




distributed pursuant to such clause for the benefit of the Secured Parties
holding such Secured Obligations and shall hold such amounts for the benefit of
such Secured Parties until such time as such Secured Obligations become matured
or liquidated at which time such amounts shall be distributed to the holders of
such Secured Obligations to the extent necessary to pay such Secured Obligations
in full (with any excess to be distributed in accordance with this Section as if
distributed at such time). In making determinations and allocations required by
this Section, the Collateral Agent may conclusively rely upon information
provided to it by the holder of the relevant Secured Obligations (which, in the
case of the immediately preceding sentence shall be a reasonable estimate of the
amount of the Secured Obligations) and shall not be required to, or be
responsible for, ascertaining the existence of or amount of any Secured
Obligations.


6.6     Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent may exercise, in addition to all other rights
and remedies granted to it in this Agreement and in any other Loan Document, all
rights and remedies of a secured party under the New York UCC or any other
applicable law or in equity. Without limiting the generality of the foregoing,
to the fullest extent permitted by applicable law, the Collateral Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by this Agreement or required by
law referred to below) to or upon any Grantor or any other Person (all and each
of which demands, defenses, advertisements and notices are hereby waived), may
in such circumstances forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker's
board or office of any Agent or any Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. Any Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Collateral Agent's request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Grantor's
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Collateral Agent and the Secured Parties hereunder, including
reasonable attorneys' fees and disbursements (to the extent payable in
accordance with Section 11.5 of the Credit Agreement), to the payment in whole
or in part of the Secured Obligations, in such order as set forth in Section
6.5, and only after such application and after the payment by the Collateral
Agent of any other amount required by any provision of law, including Section
9-615(a)(3) of the UCC, need the Collateral Agent account for the surplus, if
any, to any Grantor. To the extent permitted by applicable law, each Grantor
waives all claims, damages and demands it may acquire against any Secured Party
arising out of the exercise of any rights hereunder other than any such claims,
damages and demands that may arise from the bad faith, gross negligence or
willful misconduct of, or material breach of any Loan Documents by such Secured
Party or its controlled affiliates, officers or employees acting on behalf of
such Secured Party or any of its controlled affiliates. If any notice of a
proposed sale or other disposition of Collateral is required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.


6.7     Registration Rights.


(a)     Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, to the extent permitted by applicable law,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.


(b)     Each Grantor agrees to use its best efforts to do or cause to be done
all such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7 shall
be specifically enforceable against such Grantor, and to the fullest extent
permitted by applicable law, such Grantor




--------------------------------------------------------------------------------




hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred or is continuing under the Credit Agreement.


6.8     Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the reasonable and documented fees and
disbursements of any attorneys employed by the Collateral Agent or any Secured
Party to collect such deficiency (to the extent payable in accordance with
Section 11.5 of the Credit Agreement).


6.9     Intellectual Property.


(a)     At any time after the occurrence and during the continuance of an Event
of Default upon the written demand of the Collateral Agent, each Grantor shall
execute and deliver to the Collateral Agent an assignment or assignments, in
favor of the Collateral Agent or its designee, of such Grantor's right, title,
and interest in, to and under the Intellectual Property included in the
Collateral in recordable form as applicable, and such other documents are
necessary or appropriate to carry out the intent and purposes hereof.


(b)     Upon the occurrence and during the continuance of any Event of Default,
the Collateral Agent shall have the right, but shall in no way be obligated, to
file applications for protection of the Intellectual Property included in the
Collateral and/or bring suit in the name of any Grantor, the Collateral Agent or
the Secured Parties, to enforce the Intellectual Property included in the
Collateral. In the event of such suit, each Grantor shall, at the request of the
Collateral Agent, do any and all lawful acts, including joinder as a party, and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement, and the Grantors shall promptly reimburse and indemnify the
Collateral Agent for all costs and out-of-pocket expenses incurred by the
Collateral Agent in the exercise of its rights under this Section 6.9(b) (to the
extent payable in accordance with Section 11.5 of the Credit Agreement). In the
event that the Collateral Agent shall elect not to bring suit to enforce the
Intellectual Property included in the Collateral, each Grantor agrees, at the
request of the Collateral Agent, to take all actions necessary, whether by suit,
proceeding or other action, to prevent and/or obtain a recovery for the
infringement or other violation of rights in, diminution in value of, or other
damage to any of the Intellectual Property included in the Collateral by any
Person.


(c)     Solely for the purpose of enabling the Collateral Agent to exercise
rights and remedies hereunder, after the occurrence and during the continuance
of an Event of Default and at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to the Collateral Agent a nonexclusive license and sublicense (in each
case, exercisable without payment of royalties or other compensation to such
Grantor) to make, have made, use, sell, copy, distribute, perform, make
derivative works, publish, and exploit in any other manner for which an
authorization from the owner of such Intellectual Property would be required
under applicable Requirements of Law, with rights of sublicense, any of the
Intellectual Property included in the Collateral now or hereafter owned by or
licensed to such Grantor, wherever the same may be located; provided that (i)
the applicable Grantor shall have such rights of quality control and inspection
which are reasonably necessary under applicable Requirements of Law to maintain
the validity and enforceability of such Trademarks, and (ii) the foregoing
license shall be subject to preexisting exclusive licenses and exclusive
licenses granted after the Closing Date that are Permitted Liens, and any
sublicenses duly granted by Collateral Agent under this license grant shall
survive in accordance with their terms as direct licenses of the Grantor in the
event of the subsequent cure of any Event of Default that gave rise to the
exercise of the Collateral Agent's rights and remedies, and (iii) the license
shall be irrevocable until the termination of the Credit Agreement, or as to
Collateral as to which the Lien is released under Section 8.15(b), at such time
as the sale, transfer or disposal occurs; provided that the license only may be
exercised during the continuance of an Event of Default. The foregoing license
shall include access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout hereof.


(d)     Notwithstanding anything to the contrary in the Loan Documents, for
United States application for Patents that are unpublished in the PTO (and
solely during the period in which such unpublished applications remain
unpublished), no Grantor is required to disclose or identify, and neither the
Collateral Agent nor any Secured Party shall disclose, record with the PTO, or
otherwise identify, any information regarding such unpublished applications
other than the application number, filing date, and identity of the Grantor that
is the owner of such unpublished application.


SECTION 7. THE COLLATERAL AGENT


7.1     Collateral Agent's Appointment as Attorney-in-Fact, etc.


(a)     Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the




--------------------------------------------------------------------------------




place and stead of such Grantor and in the name of such Grantor or in its own
name, for the purpose of carrying out the terms of this Agreement, to, during
the continuance of an Event of Default, take any and all appropriate actions and
to execute any and all documents and instruments which may be necessary or
reasonably desirable to accomplish the purposes of this Agreement, and, without
limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following when an Event of
Default shall be continuing:


(i)     in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or contract
of such Grantor or with respect to any other Collateral of such Grantor and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such moneys due under any Receivable or contract of such
Grantor or with respect to any other Collateral of such Grantor whenever
payable;


(ii)     in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Secured Parties'
security interest in such Intellectual Property and the goodwill connected with
the use thereof or symbolized thereby and the general intangibles of such
Grantor represented thereby;


(iii)     pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;


(iv)     execute, in connection with any sale provided for in Section 6.6 or
6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and


(v)     (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral of such Grantor; (C) sign and indorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral of such Grantor; (D) commence
and prosecute any suits, actions or proceedings at law or in equity in any court
of competent jurisdiction to collect the Collateral or any portion thereof and
to enforce any other right in respect of any Collateral of such Grantor; (E)
defend any suit, action or proceeding brought against such Grantor with respect
to any Collateral; (F) settle, compromise or adjust any such suit, action or
proceeding and, in connection therewith, give such discharges or releases as the
Collateral Agent may deem appropriate; (G) subject to any permitted licenses and
reserved rights permitted under the Loan Documents, assign any Copyright, Patent
or Trademark (along with the goodwill of the business connected with the use of
or symbolized by any Trademark), throughout the world for such term or terms, on
such conditions, and in such manner, as the Collateral Agent shall in its sole
discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral of such
Grantor as fully and completely as though the Collateral Agent were the absolute
owner thereof for all purposes, and do, at the Collateral Agent's option and
such Grantor's expense, at any time, or from time to time, all acts and things
which the Collateral Agent deems necessary to protect, preserve or realize upon
the Collateral of such Grantor and the Secured Parties' security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do. The Collateral Agent agrees that it will not exercise
any rights under the power of attorney provided for in this Section 7.1(a)
unless an Event of Default has occurred and is continuing.


(b)     If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, during the continuance of an Event of
Default, at its option, but without any obligation so to do, may perform or
comply with, or cause performance or compliance with, such agreement.


(c)     Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to each Grantor until this Agreement is terminated and all security interests
created hereby with respect to the Collateral of such Grantor are released.


7.2     Duty of Collateral Agent. The Collateral Agent's sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to




--------------------------------------------------------------------------------




deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, any Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Secured Parties hereunder are solely to
protect the Secured Parties' interests in the Collateral and shall not impose
any duty upon any Secured Parties to exercise any such powers. The Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except, in the case of the Collateral Agent
only in respect of its own gross negligence or willful misconduct, to the extent
required by applicable law.


7.3     Financing Statements. Each Grantor hereby authorizes the filing of any
financing statements or continuation statements, and amendments to financing
statements, or any similar document in any jurisdictions and with any filing
offices as the Collateral Agent may reasonably determine, in its sole
discretion, are necessary or advisable to perfect or otherwise protect the
security interest granted to the Collateral Agent herein. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Collateral Agent may reasonably determine,
in its sole discretion, is necessary, advisable or prudent to ensure the
perfection of the security interest in the Collateral granted to the Collateral
Agent herein, including describing such property as “all assets” or “all
personal property” or using words of similar import and may add thereto “whether
now owned or hereafter acquired”. Each Grantor hereby ratifies and authorizes
the filing by the Collateral Agent of any financing statement with respect to
the Collateral made prior to the date hereof.


7.4     Authority, Immunities and Indemnities of Collateral Agent. Each Grantor
acknowledges, and, by acceptance of the benefits hereof, each Secured Party
agrees, that the rights and responsibilities of the Collateral Agent under this
Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as among the Secured Parties, be governed
by the Credit Agreement and that the Collateral Agent shall have, in respect
thereof, all rights, remedies, immunities and indemnities granted to it in the
Credit Agreement. By acceptance of the benefits hereof, each Secured Party that
is not a Lender agrees to be bound by the provisions of the Credit Agreement
applicable to the Collateral Agent, including Section 10 thereof, as fully as if
such Secured Party were a Lender. The Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.


7.5     Intellectual Property Filings. Each Grantor hereby authorizes the
Collateral Agent to execute and/or submit filings with the PTO or United States
Copyright Office (or any successor office) as applicable, including the
Copyright Security Agreement, the Patent Security Agreement, and the Trademark
Security Agreement, or other comparable documents, and to take such other
actions as may be required under applicable law for the purpose of perfecting,
recording, confirming, continuing, enforcing or protecting the security interest
granted by such Grantor hereunder, without the signature of such Grantor, naming
such Grantor, as debtor, and the Collateral Agent, as secured party.


SECTION 8. MISCELLANEOUS


8.1     Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 11.1 of the Credit Agreement.


8.2     Notices. All notices, requests and demands to or upon the Collateral
Agent or any Grantor hereunder shall be effected in the manner, and addressed to
such parties at the notices addresses, provided for in Section 11.2 of the
Credit Agreement.


8.3     No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party
shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.






--------------------------------------------------------------------------------




8.4     Enforcement Expenses; Indemnification.


(a)     Each Grantor agrees to pay, or reimburse each Secured Party for, all its
reasonable and documented costs and out-of-pocket expenses incurred in
connection with collecting against such Grantor under the guarantee contained in
Section 2 or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Grantor is a party, including the
reasonable and invoiced fees and disbursements of counsel, on the terms set
forth in Section 11.5(a)(ii) of the Credit Agreement.


(b)     Each Grantor agrees to pay, and to save the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement on the terms set forth in Section 11.5 of the
Credit Agreement.


(c)     The agreements in this Section shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.


8.5     Successors and Assigns. This Agreement shall be binding upon the
successors and permitted assigns of each Grantor and shall inure to the benefit
of the Secured Parties and their successors and permitted assigns; provided that
no Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Collateral Agent
and, unless so consented to, each such assignment, transfer or delegation by any
Grantor shall be void.


8.6     Set-Off. Each Grantor hereby irrevocably authorizes each Secured Party
at any time and from time to time while an Event of Default shall have occurred
and be continuing, without notice to such Grantor or any other Grantor, any such
notice being expressly waived by each Grantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect (other than Unasserted
Contingent Obligations), matured or unmatured, at any time held or owing by such
Secured Party to or for the credit or the account of such Grantor, or any part
thereof in such amounts as such Secured Party may elect, against and on account
of the obligations and liabilities of such Grantor to such Secured Party
hereunder and claims of every nature and description of such Secured Party
against such Grantor, in any currency, whether arising hereunder, under the
Credit Agreement, any other Loan Document, any Specified Hedge Agreement or
otherwise, as such Secured Party may elect. Each Secured Party shall notify such
Grantor promptly of any such set-off and the application made by such Secured
Party of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Secured Party under this Section are in addition to other rights and
remedies (including other rights of set-off) which such Secured Party may have.


8.7     Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic transmission (in PDF format) shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower, the Administrative Agent and the Collateral Agent.


8.8     Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


8.9     Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.


8.10     Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Grantors and the Secured Parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.


8.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


8.12     Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:




--------------------------------------------------------------------------------






(a)     submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;


(b)     consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;


(c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address referred to
in Section 11.2 of the Credit Agreement or at such other address of which the
other parties hereto shall have been notified pursuant thereto;


(d)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and


(e)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.


8.13     Acknowledgements. Each Grantor hereby acknowledges that:


(a)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;


(b)     no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
the Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and


(c)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.


8.14     Additional Grantors. Each Subsidiary of the Borrower that is required
to become a party to this Agreement pursuant to Section 7.10 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an assumption agreement in the form
of Annex I hereto. The execution and delivery of such assumption agreement shall
not require the consent of any Grantor hereunder. The rights and obligations of
each Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.


8.15     Releases.
(a)     At such time as the Loans and all other Secured Obligations (other than
Unasserted Contingent Obligations and obligations under or in respect of
Specified Hedge Agreements) have been paid in full, the Collateral shall
automatically be released from the Liens created hereby, and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Collateral Agent and each Grantor hereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall automatically revert to the
Grantors. At the request and sole expense of any Grantor following any such
termination, the Collateral Agent shall deliver to such Grantor any Collateral
held by the Collateral Agent hereunder, execute and deliver to such Grantor such
documents (in form and substance reasonably satisfactory to the Collateral
Agent) and take such further actions as such Grantor may reasonably request to
evidence such termination.


(b)     If any of the Collateral is sold, transferred or otherwise disposed of
by any Grantor (other than to another Grantor) in a transaction permitted by the
Credit Agreement, then the Lien created pursuant to this Agreement in such
Collateral shall be released, and the Collateral Agent, at the request and sole
expense of such Grantor, shall promptly execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable and in form
reasonably satisfactory to the Collateral Agent and take such further actions
for the release of such Collateral (not including Proceeds thereof) from the
security interests created hereby; provided that the Collateral Agent shall be
required to execute such release only if the Borrower and applicable Grantor
shall have delivered to the Collateral Agent, at least five (5) Business Days
(or such shorter period of time acceptable to the Collateral Agent) prior to the
date of the proposed release, a certificate of a Responsible Officer with
request for release identifying the relevant Collateral and certifying that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents. At the request and sole expense of the Borrower, a




--------------------------------------------------------------------------------




Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement and the
Collateral Agent, at the request and sole expense of such the Borrower, shall
promptly execute and deliver to such Borrower all releases or other documents
reasonably necessary or desirable and in form reasonably satisfactory to the
Collateral Agent and take such further actions for the release of such
Guarantor; provided that the Collateral Agent shall be required to execute such
release only if the Borrower shall have delivered to the Collateral Agent, at
least five (5) Business Days (or such shorter period of time acceptable to the
Collateral Agent) prior to the date of the proposed release, a certificate of a
Responsible Officer of the Borrower with request for release identifying the
relevant Guarantor and certifying that such transaction is in compliance with
the Credit Agreement and the other Loan Documents.


8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE COLLATERAL AGENT AND EACH OTHER SECURED PARTY, HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.


RIVERBED TECHNOLOGY, INC., as Borrower


By: /s/ Jerry M. Kennelly
Name: Jerry M. Kennelly
Title: Chief Executive Officer




RIVERBED TECHNOLOGY INTERNATIONAL, INC.
RIVERBED TECHNOLOGY INTERNATIONAL, LLC
OCTAGON ACQUISITION CORP., as Grantors


By: /s/ Jerry M. Kennelly
Name: Jerry M. Kennelly
Title: Chief Executive Officer




OPNET TECHNOLOGIES, INC.
CLARUS SYSTEMS, INC., as Grantors


By: /s/ Jerry M. Kennelly
Name: Jerry M. Kennelly
Title: Chief Executive Officer




--------------------------------------------------------------------------------






OPNET ANALYSIS, INC.. as Grantors


By: /s/ Marc Cohen
Name: Marc Cohen
Title: Chief Executive Officer




--------------------------------------------------------------------------------




Agreed and Accepted:


MORGAN STANLEY & CO. LLC,
as Collateral Agent


By: /s/ [ILLEGIBLE]
Name:
Title:


MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent


By: /s/ [ILLEGIBLE]
Name:
Title:














